Citation Nr: 1713713	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-07 266	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent, prior to March 29, 2012, and 50 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.  

3.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an increased rating in excess of 10 percent for right hip trochanteric bursitis.

5.  Entitlement to an increased rating in excess of 10 percent for left hip trochanteric bursitis.

6.  Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.  

7.  Entitlement to a compensable rating for bilateral plantar fasciitis.

8.  Entitlement to a compensable rating for right wrist sprain.

9.  Entitlement to an increased rating in excess of 10 percent for left wrist sprain.  

10.  Entitlement to service connection for environmental allergies.

11.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs Regional Office in Waco, Texas, which is the Agency of Original Jurisdiction in this matter.   


FINDING OF FACT

On February 10, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



		
KRISTI L. GUNN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


